DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the
relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations:
1)  “...wherein a seal is located between a rotating part and a fixed part of the plasticizing unit...”
2)  “...sealing the plasticizing unit with an airlock mounted....” 
	However, these recite an essential feature where the feature is not described in the specification or the claims.
	The specification describes:
1) “a seal is located between a rotating part and a fixed part of the plasticizing unit” (paragraphs [0005] [0073]) as recited in claim 1, and “a seal between the rotating and fixed parts of the plasticizing unit” (paragraphs [0005] [0073]) but no further description is provided as to whether the seals are a single seal or are different.
2) “an airlock mounted between a barrel of the injection molding machine and the hopper” (paragraphs [0005] [0031] [0046] [0073]) but the description provides no further clarification as to the structure of the “airlock.”
	All claims depending therefrom are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1.	Regarding Claim 4 , the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
2.	Regarding Claim 4, the phrase "and so forth" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and so forth"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Claim 5 rejected as dependent on Claim 4.

Claims 1, 2, 6, 7, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1: a similarly dimensioned foamed part made without the pressurized plasticizing unit, Claim 2: a similarly dimensioned non-foamed part, Claim 6: a similarly dimensioned non-foamed part including glass fibers, Claim 7 : non-foamed injected plaque, Claim 12: a non-foamed part including glass fibers and Claim 14: a similarly dimensioned foamed part made without the pressurized plasticizing unit. 
	These all relate to a second element or step which is not part of the method of Claim 1. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara (JP 2008001015A) obtained from IDS - 01/17/2020.
	Regarding Claims 1 and 2, Ichihara teaches a method of making a foamed part (abstract), comprising:
 introducing a glass fiber filled polymeric material (abstract, paragraph [0021] resin introduction step kneaded resin and the reinforcing fiber in the plasticization kneading section...) to a hopper of an injection molding machine (Figs. 1, 2 paragraph [0036] a hopper – 7 for feeding the raw material of the resin – 15 and reinforcing fiber – 16 into the injection cylinder – 4) , wherein the glass fibers have a pre-molding length (Fig. 1, 2 paragraph [0053] length – 16 ..maintained at an expected length); 
melting the glass fiber filled polymeric material to form a melt (paragraphs [0002] [0011] plastic (synthetic resin) is plasticized (melted)...; resin and the reinforcing fiber are plasticized...); 
pressurizing a plasticizing unit of the injection molding machine with a blowing agent (Fig. 1, 2 paragraphs [0010] mixture (resin, reinforcing fiber, physical foaming agent) is injected into the cavity...while maintaining the high pressure...), wherein a seal (Fig. 2 seal – 21) is located between a rotating part and a fixed part of the plasticizing unit (Fig. 2 paragraph [0039] screw – 3 has a shaft portion 3a...check rings – 20, 21...second check ring – 21 for preventing backflow at a rear side portion...kneading head is fixedly mounted) 
sealing the plasticizing unit with an airlock (paragraph [0026] while maintaining high pressure by the check ring – 21) mounted between a barrel of the injection molding machine and the hopper (Fig. 2 paragraph [0040] the space between the check rings – 20, 21 is configured as a plasticizing kneading section – 26... rear side of the check ring – 21 ...configured as a raw material charging section – 25,...hopper – 7 provided at the rear end side of the injection cylinder – 4..). see Fig. 2 below:
			
    PNG
    media_image1.png
    354
    573
    media_image1.png
    Greyscale

 increasing a pressure of the blowing agent and increasing a back pressure of the injection molding machine to homogenize the melt and the blowing agent (Figs. 1, 2 paragraph [0053] ...backflow to the kneading section is suppressed , and the mixture is injected into the cavity of the molding die while maintaining a high pressure by the check ring...) ; and 	
forming the foamed part (paragraph [0010] ..forming a lightweight, fiber-reinforced resin molded article....).
However, while Ichikawa teaches that the length of the reinforcing fibers can be maintained at an expected length (for example, about 5 mm), it does not state that a post-molding length of the glass fibers in the foamed part is greater than or equal to a post-molding length of glass fibers in a similarly dimensioned foamed part made without the pressurized plasticizing unit.
Additionally, Ichikawa does not state, as in Claim 2, that a post-molding length of the glass fibers in the foamed part is greater than or equal to a post-molding length of glass fibers in a similarly dimensioned non-foamed part.

But it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the post-molding length of the glass fibers in the foamed part to be greater than or equal to a post-molding length of glass fibers in a similarly dimensioned foamed part made without the pressurized plasticizing unit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 	This would be advantageous because that there is not only uniform dispersion of the resin, but there would desired strength and rigidity of the article formed from this method (paragraph [0053])..

Regarding Claim 3, Ichikawa discloses all the limitations of Claim 1 and further discloses that the blowing agent is a gaseous blowing agent (Fig. 1 paragraphs [0002] [0044] physical foaming agent – 17 is a supercritical material...a state of nitrogen or carbon dioxide fluid; nitrogen or carbon dioxide cylinder – 40), which inherently forms a gas – see Kishbaugh (US 2005/0042434 - obtained from IDS - 01/17/2020) (paragraph [0044] supercritical fluid additive (blowing agent), that is, an agent that is a gas under ambient conditions...).

Regarding Claim 4, Ichikawa discloses all the limitations of Claim 3 and further discloses that the blowing agent is at least one from carbon dioxide, sodium bicarbonate, azide compounds, ammonium carbonate, ammonium nitrite, monosodium citrate, light metals which evolve hydrogen upon reaction with water, chlorinated hydrocarbons, chlorofluorocarbons, azodicarbonamide, N,N'dinitrosopentamethylenetetramine, trichloromonofluoromethane, trichlorotrifluoroethane, methylene chloride, organic carboxylic acids (such as formic acid, acetic acid, oxalic acid, ricinoleic acid, and so forth), pentane, butane, ethanol, acetone, oxygen gas, nitrogen gas, ammonia gas, and combinations comprising at least one of the foregoing (paragraph [0037] supercritical nitrogen or carbon dioxide, see Claim 3 reference above).

Regarding Claim 5, Ichikawa discloses all the limitations of Claim 4 and further discloses that the blowing agent is at least one from nitrogen gas, oxygen gas, carbon dioxide gas, and a combination comprising at least one of the foregoing (paragraph [0037] supercritical nitrogen or carbon dioxide, see Claim 3 reference above).

Regarding Claim 6, Ichikawa discloses all the limitations of Claim 1 and while Ichikawa discloses that it is advantageous to reduce the weight of foamed fiber-reinforced resin molded products (paragraph [0003]) it does not disclose that a weight of the foamed part is reduced by greater than or equal to 5% as compared to a similarly dimensioned non-foamed part including glass fibers.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that a weight of the foamed part is reduced by greater than or equal to 5% as compared to a similarly dimensioned non-foamed part including glass fibers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Moreover, this provides a lightweight fiber-reinforced resin molded article with a desired strength and rigidity (paragraph [0010]).

Regarding Claims 8-10, Ichikawa discloses all the limitations of Claim 1 and while Ichikawa discloses that the back pressure is maintained at a high pressure by the seal (check ring) (paragraphs [0018] [0021]) while supplying the blowing agent at a high pressure (paragraph [0051]a blowing agent injection mechanism – 8 for injecting the resin – 17...,), it is silent as to the difference in pressure between the two high pressures. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the blowing agent pressure and the back pressure of the injection molding machine differ by greater than or equal to the ranges of 0, 0 to 10 or 0 to 5 MegaPascals since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Maintaining this pressure difference optimally is advantageous because a mixture of a resin and blowing agent can be achieved without a backflow prevention structure and the fiber length can be optimally maintained with the uniform dispersion of the resin with the blowing agent. Additionally,  it is possible to form a lightweight, fiber-reinforced resin molded article having the desired strength and...rigidity, which is appropriately foamed by the physical foaming agent – 17 and uniformly and finely foamed (paragraph [0053]).

Regarding Claim 11, Ichikawa discloses all the limitations of Claim 1 and further discloses that the polymeric material is at least one from polycarbonate, polypropylene, polyacrylate, polyester, polyphenylene ether, polystyrene, acrylonitrile butadiene styrene, polyether, polyimide, polyetherimide, polysulfone, polyether ketone, polyether ether ketone, poly(methyl methacrylate), polyvinyl chloride, polysiloxane, and combinations comprising at least one of the foregoing (Fig. 1 paragraph [0037] ...the resin – 15 is a synthetic resin such as polypropylene...).

Regarding Claim 12, Ichikawa discloses all the limitations of Claim 1, however, Ichikawa does not disclose that an injection pressure of the injection molding machine is greater than or equal to 10% less in making the foamed part as compared to the injection pressure when making a non-foamed part including glass fibers.
But it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an injection pressure of the injection molding machine that is greater than or equal to 10% less in making the foamed part as compared to the injection pressure when making a non-foamed part including glass fibers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 This would be advantageous because the lower amount of injection pressure required reduces the risk of fiber breakage (paragraph [0013]).

Regarding Claim 13, Ichikawa discloses all the limitations of Claim 1 and further discloses that the glass fibers have a pre-molding length of greater than or equal to 3 mm (Fig. 1 paragraph [0053] length – 16  maintained at an expected length...about 5 mm...).

Regarding Claim 14, Ichikawa discloses all the limitations of Claim 1 but does not disclose that a post-molding length of the glass fibers in the foamed part is greater than or equal to a post-molding length of glass fibers in a similarly dimensioned foamed part made without the pressurized plasticizing unit due to glass fiber breakage caused by shear stress during homogenizing of the melt and the blowing agent.
But it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the post-molding length of the glass fibers in the foamed part to be greater than or equal to a post-molding length of glass fibers in a similarly dimensioned foamed part made without the pressurized plasticizing unit due to glass fiber breakage caused by shear stress during homogenizing of the melt and the blowing agent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
This would be advantageous because as stated this would prevent breakage caused by shear stress but moreover, with this maintenance of an expected length at high pressure, a conventional maze backflow prevention device is not needed and this also prevents breakage  (paragraphs [0013] [0053])..

Regarding Claim 15, Ichikawa discloses all the limitations of Claim 1 and further discloses that the seal is located between a screw shaft and a plasticizing cylinder at an end of the screw shaft of the plasticizing unit (Fig. 2 paragraph [0039] ...check ring – 21 ...movably mounted on the shaft portion 3a of screw – 3...) to prevent loss of blowing agent (Fig. 2 paragraph [0039] second check ring – 21 for preventing backflow at a rear side portion).

Regarding Claim 16, Ichikawa discloses all the limitations of Claim 1 and further discloses that the method comprises increasing a pressure of the blowing agent and increasing a back pressure of the injection molding machine (paragraph [0026] ...the backflow to the kneading section is suppressed, and the mixture is injected into the cavity of the molding die while maintaining a high pressure by the check ring...). to homogenize the melt and the blowing agent, such that the screw is under a pressure with a relatively flat pressure profile to prevent breakage of the glass fibers (paragraph [0026].... achieved without the need for a backflow prevention structure, which prevents damage to the reinforcing fibers, ensures that the physical foaming agent is dispersed and kneaded in the resin, disperses the physical foaming agent uniformly in the resin....).

2.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP 2008001015) as applied to Claim 1 above, and further in view of Sato (US 6,165,396) obtained from IDS - 01/17/2020.
Regarding Claim 7, Ichikawa discloses all the limitations of Claim 1, but is silent as to a plaque having less thickness shrinkage as compared to a non-foamed plaque.
Sato discloses a method of obtaining a gas-introduced fiber-reinforced resin injection molding which is lightweight, containing glass fibers having excellent rigidity and strength and improved surface properties (abstract). 
Sato further discloses that to prevent undesired effects from thermal shrinkage (Col. 2 ll. 25-28), a gas is introduced into the molted resin before it cools and cures while by means of the gas pressure is applied with close contact against the molding surface of the die (Fig. 1 Col. 17 ll. 31-36). Thus even when thermal shrinkage occurs the overall thickness does not decrease causing appearance defects such as sink marks (Col. 17 ll. 37-41).
However, Sato does not disclose that a foamed injected plaque has 10% less thickness shrinkage as compared non-foamed injected plaque. Note: plaques are test sample forms (See Kishbaugh US 2005/0042434 obtained from IDS - 01/17/2020) (paragraph [0103]).
But it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a foamed injected plaque has 10% less thickness shrinkage as compared to non-foamed injected plaque., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One with ordinary skill would desire to pursue this because this would obtain a part having a smooth surface and excellent appearance (Col. 17. ll. 41-42).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748